     Case 2:20-cv-02441-TLN-JDP Document 45 Filed 04/07/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TREVOR L. SMITH,                                   Case No. 2:20-cv-02441-TLN-JDP (PS)
12                        Plaintiff,                     ORDER DENYING MOTION FOR
                                                         EXTENSION OF TIME
13           v.
                                                         ECF No. 44
14    PAUL COUNTS, et al.,
                                                         ORDER DIRECTING DEFENDANT
15                        Defendants.                    BENNETT TO FILE A MOTION TO SET
                                                         ASIDE DEFAULT WITHIN 30 DAYS
16

17          Defendant Scott Bennett moves for an extension of time to answer the complaint,

18   indicating that he is following up with a prior request. ECF No. 44. Although Bennett indicates

19   in his motion that he filed a request for extension “alongside fellow defendant Paul Counts,” ECF

20   No. 44, no such motion or request from Bennett was received by the court. At this point in the

21   case, default has already been entered against defendant Bennett. ECF No. 36. Thus, an

22   extension of time to answer the complaint is not appropriate. Bennett must first move, based

23   upon good cause, to set aside the default. See Fed. R. Civ. P. 55(c).

24          Accordingly,

25          1. defendant Bennett’s motion for extension of time to answer the complaint, ECF No.

26                44, is denied; and

27          2. defendant Bennett is directed to file a motion to set aside default that includes a

28                showing of good cause within 30 days of the date of entry of this order.
                                                        1
     Case 2:20-cv-02441-TLN-JDP Document 45 Filed 04/07/21 Page 2 of 3


 1
     IT IS SO ORDERED.
 2

 3
     Dated:   April 6, 2021
 4                                         JEREMY D. PETERSON
                                           UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
     Case 2:20-cv-02441-TLN-JDP Document 45 Filed 04/07/21 Page 3 of 3


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           3
